COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00131-CV


CARL D. WOODARD AND                                               APPELLANTS
TIMOTHY D. WOODARD

                                         V.

ROTORCRAFT SERVICES                                                  APPELLEE
GROUP, INC.


                                     ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-274417-14

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the “Agreed Motion of Appellants to Dismiss Appeal

and Cancel Oral Argument,” which is unopposed. It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal and cancel the oral



      1
       See Tex. R. App. P. 47.4.
argument scheduled for 1:30 p.m. on Wednesday, December 9, 2015. See Tex.

R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                                /s/ Sue Walker
                                                SUE WALKER
                                                JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DELIVERED: December 7, 2015




                                      2